Citation Nr: 0410077	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for paresthesia of the right 
index finger.

3.  Entitlement to an effective date prior to July 17, 1991, for a 
grant of service connection for bipartite patella of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  

The issue of entitlement to an effective date prior to July 17, 
1991, for a grant of service connection for bipartite patella of 
the right knee, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran is not shown to have a left ankle disorder that is 
etiologically related to active service. 

2.  The veteran is not shown to have paresthesia of the right 
index finger that is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003). 

2.  Paresthesia of the right index finger was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran was informed in a June 2002 letter and rating decision 
of the evidence needed to substantiate his claims, and he was 
provided an opportunity to submit such evidence.  Moreover, in an 
April 2003 statement of the case, the RO notified the veteran of 
regulations pertinent to service connection claims, informed him 
of the reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a May 2002 letter, prior to the adjudication of the veteran's 
claims, he was informed of VA's duty to obtain evidence on his 
behalf.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and reports 
of examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records held by 
any Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that such 
treatment was received. 

The VCAA provides that VA shall make reasonable efforts to assist 
in obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Service medical 
records have been received, as have private treatment reports.  

When deciding disability compensation claims, VCAA and 
implementing regulations require VA to provide the veteran with a 
VA medical examination or medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  Such an examination or opinion is necessary if the 
information and evidence of record (including the statements made 
by the veteran) contains competent evidence that the claimant has 
a current disability, persistent symptoms of a disability; and 
indicates that the disability or symptoms may be associated with 
the claimant's active service; but does not contain sufficient 
medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(2002).  

In the present case, while the record contains evidence that the 
veteran complained of a left ankle sprain and a numb right index 
finger on one occasion during active service, there is no medical 
evidence of record suggesting that he currently has left ankle or 
right index finger disorders.  As there is no objective medical 
evidence that the veteran currently has either disorder, the Board 
finds a VA examination would not be useful in the present case.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including but 
not limited to the veteran's contentions; service medical records; 
and private treatment reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where appropriate.  

Applicable law provides that service connection will be granted if 
it is shown that the veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in the 
line of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2003); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed disorder, 
there must be medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

1. Left ankle disorder

The veteran is seeking entitlement to service connection for a 
left ankle disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's claim and 
finds that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim and 
service connection therefore cannot be granted.

As noted above, in order for service connection to be granted, a 
current disability; an in-service disease or injury; and a medical 
nexus opinion must be established.  See Hickson, supra.

With respect to evidence of an in-service disability, service 
medical records reflect the veteran reported left ankle pain in 
February 1988.  He asserted that he first injured his left ankle 
in basic training and that he reinjured it in jump school.  The 
veteran was diagnosed with chronic left ankle pain.  A separate 
February 1988 treatment report noted that the veteran had status 
post repeated left ankle sprains.  The January 1989 Report of 
Medical Examination and Medical Evaluation Board Proceedings did 
not note any left ankle disorder. 

With respect to evidence of a current left ankle disability, the 
veteran has not submitted any medical evidence indicating that he 
has a currently diagnosed left ankle disorder.  In addition, in an 
April 2002 statement, the veteran asserted that he had not 
received any treatment of his left ankle after service.  

Without evidence of a currently diagnosed left ankle disorder, a 
medical nexus opinion linking any current left ankle problems to 
active service is necessarily missing.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current disability 
exists].  The record contains no objective evidence that the 
veteran has been diagnosed with a left ankle disorder.  

In addition, while the veteran was diagnosed with chronic left 
ankle pain during active service in February 1988, the Board notes 
that a symptom such as pain, absent a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Finally, to the extent that the veteran contends that he has a 
left ankle disorder that is related to active service, it is now 
well established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions].  

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran suffers from a left ankle disorder that 
is etiologically related to active service.  The appeal is 
accordingly denied.

2. Paresthesia of the right index finger

The veteran is seeking entitlement to service connection for 
paresthesia of the right index finger.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be granted, a 
current disability; an in-service disease or injury; and a medical 
nexus opinion must be established.  See Hickson, supra.

With respect to evidence of an in-service disorder, service 
medical records reflect that in October 1987, the veteran reported 
numbness in his right index finger.  He denied any trauma.  He was 
diagnosed with unknown paresthesia of the right index finger.  The 
January 1989 Report of Medical Examination and Medical Evaluation 
Board Proceedings did not report any right index finger disorders. 

With respect to evidence of a current right index finger disorder, 
the veteran has not submitted any evidence demonstrating that he 
currently suffers from a diagnosed right index finger disorder.  
In a September 1992 medical report from P.L.P., M.D., it was noted 
that the veteran injured his "index finger" trying to scoop up a 
ground ball.  He had swelling at the DIP joint and a droop of 
about 25 to 30 degrees.  He was prescribed a splint.  In April 
1993, the veteran's cast was removed and his finger appeared much 
better.  In May 1993, the veteran had full motion in his hand.  
Dr. P. did not state which index finger, the right or left, the 
veteran had injured.  Moreover, there is no objective medical 
evidence indicating that the veteran currently has a right index 
finger disorder.  Further, in an April 2002 statement, the veteran 
asserted that he had not received any treatment of his right index 
finger after service.  

Without evidence of a currently diagnosed right index finger 
disorder, a medical nexus opinion linking any current right index 
finger problems to active service is necessarily missing.  As 
stated previously, a claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich supra.  The record contains no evidence 
that the veteran has been currently diagnosed with a right index 
finger disorder. 

The Board also aware of the provisions of 38 C.F.R. § 3.303(b) 
relating to chronicity and continuity of symptomatology.  Although 
the veteran has reported what he perceives as continuity of 
symptomatology of a right index finger disorder after service, 
there is no contemporaneous evidence which supports such a 
statement.  Further, the record contains no objective medical 
evidence linking the veteran's in-service complaint of a numb 
right index finger to any current disorder.  Such supporting 
medical evidence is required in the circumstances presented in 
this case.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  

Finally, to the extent that the veteran contends that he has a 
right index finger disorder that is related to active service, it 
is now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu supra.  

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran suffers from a right index finger 
disorder that is etiologically related to active service.  The 
appeal is accordingly denied.


ORDER

Service connection for a left ankle disorder is denied. 

Service connection for paresthesia of the right index finger is 
denied. 


REMAND

The Board has determined that additional development is necessary 
for the claim of entitlement to an effective date prior to July 
17, 1991 for a grant of service connection for bipartite patella 
of the right knee.

As noted, in November 2000 Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory duty 
to assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  

The Board notes further, that in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the Court held that the failure by the Board to 
enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  

The Board observes that the issue of an earlier effective date for 
the grant of service connection for a right knee disorder was 
first raised in a notice of disagreement submitted by the veteran 
in response to the VA's March 2002 rating decision implementing an 
October 2001 Board decision that granted the veteran's claim for 
service connection this disorder.  Under 38 U.S.C. § 5103(a), VA, 
upon receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence necessary 
to substantiate the claim for benefits.  However, in this case, 
this earlier effective date issue on appeal did not stem from an 
"application for benefits," but rather stemmed from a notice of 
disagreement to the effective date assigned by a VA rating 
decision.  Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a statement of 
the case if the action does not resolve the disagreement either by 
grant of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim, VA receives a notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board observes that this VA opinion responded to the specific 
question, "Must the Department of Veterans Affairs (VA) notify a 
claimant of the information and evidence necessary to substantiate 
an issue first raised in a notice of disagreement (NOD) submitted 
in response to VA's notice of its decision on a claim for which VA 
has already notified the claimant of the information and evidence 
necessary to substantiate the claim?"  (emphasis added).  Thus, 
the opinion in VAOPGCPREC 8-03 contemplated a scenario in which 
the veteran had filed an application for benefits, VA fully 
satisfied it duty to assist and duty to notify the veteran as to 
the claim raised by the application, VA issued a rating decision 
granting part or all of the claim, and the veteran filed a NOD as 
to a "down-stream" issue based upon the RO's action in its rating 
decision, such as the disability rating or effective date assigned 
by the RO.  In the present case, the RO did not explicitly provide 
the veteran with the information and evidence necessary to 
substantiate the claim raised in his initial application for 
benefits, i.e., service connection for a right knee disorder as 
contemplated by the applicable legal criteria and as interpreted 
by the Court.  Although some information was provided to the 
veteran regarding the VCAA in the April 2001 supplemental 
statement of the case on the issue of service connection for 
bilateral knee pain, such notice is incomplete and insufficient to 
satisfy the notice provisions of the VCAA.  Further, a VCAA notice 
sent to the veteran in June 2001 on other issues did not address 
the issue of service connection for a knee disorder.  Therefore, 
the Board does not find that adequate VCAA notice was provided to 
the veteran on the issue of service connection for a right knee 
disorder such as to obviate such notice on the downstream issue of 
entitlement to an earlier effective date for the grant of service 
connection for a right knee disability.  Thus, the Board finds 
that the present situation is sufficiently different from that 
contemplated in VAOPGCPREC 8-03 that a remand is required in order 
to allow VA to provide the veteran with notice of the information 
and evidence necessary to substantiate his claim for an effective 
date earlier than July 17, 1991 for the grant of service 
connection for bipartite patella of the right knee.

Therefore, in order to give the veteran every consideration with 
respect to the present appeal and to accord the veteran due 
process of law, the Board finds that further development with 
respect to the issue on appeal in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied regarding the issue of entitlement to an earlier 
effective date.  In particular, the RO should notify the veteran 
of what evidence is required to substantiate his claim, what 
evidence, if any, the veteran is to submit, and what evidence, if 
any, VA will obtain in accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply with the provisions of the 
VCAA as well as any applicable legal precedent.   

2.  The RO should then review the veteran's claim, including any 
additional evidence that has been added to the record.  If the 
determination remains adverse to the veteran, he should be 
provided a supplemental statement of the case, which includes a 
summary of all pertinent evidence and legal authority, as well as 
the reasons for the decision.  The veteran and his representative 
should be afforded a reasonable period in which to respond, and 
the record should then be returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



